     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 1 of 23 PageID 1



1
                      IN THE UNITED STATES DISTRICT COURT
2
                      FOR THE MIDDLE DISTRICT OF FLORIDA
3
                                   TAMPA DIVISION
4

5     HUDDLESTON, JIMMY R.                         Case No.:

6                 Plaintiff,                       COMPLAINT FOR EQUITABLE
            v.                                     DAMAGES, PUNITIVE
7                                                  DAMAGES, AND REQUEST
      BURNS DEVELOPMENT                            FOR INJUNCTIVE RELIEF
8
      COMPANY, LLC (D.B.A. LYNCHES
9     PUB & GRILL); BURNS, JASON                   JURY TRIAL DEMANDED
      (INDIVDIUAL & OWNER);
10    CHARBONNET ADVISORY                          Judge:

11
      COMPANY, LLC; HEARN, ROBERT
      A.; HEARN, LORIS A; DANIELLO,
12    DAVID S.; DANIELLO, DEBRA.
13
                   Defendants.
14

15                               TABLE OF CONTENTS
16
     TABLE OF CONTENTS …….…….……….…….………...……….…….……….……… 1
17   .
     TABLE OF AUTHORITIES ……………….…………..….......….……….….……….… 2
18

19   FACTUAL INFORMATION ON PLAINTIFFS’ DISABILITY ….…….……..……… 6

20   FACTUAL INFORMATION ON DEFENDANT’S BUSINESSES & LOCATION .. 6
21
     NATURE OF ACTION ….………..………….……….……..……………………………. 6
22
     JURISDICTION AND PARTIES ………….…...……....…...……….………………..… 8
23

24   ARGUMENT/FACTUAL ACCUSATIONS ………….……...…….……………………. 8

25   JURY DEMAND …………………………..…...……………...……..…………………… 16
26
     PRAYER FOR RELIEF……………………..………….……...…....……………………. 16
27
                                           PG. 1
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 2 of 23 PageID 2



1

2
     EXHIBIT A; RECORD OF OWNERS CONDUCT ..……….……….……….…..……. 24
3
     EXHIBIT B; RECORD OF OWNERS PRIOR ABUSE OF ADA LAW ….………….28
4

5    EXHIBIT C; DEFENDANTS ADDRESS PROOF & AFFILIATION .…..…………. 29

6    EXHIBIT D; PLAINTIFF & SERVICE ANIMAL PROOF ..…………..….…………. 30
7
     EXHIBIT E; HEALTHCARE PROVIDER LETTERS ……..…………..….…………. 32
8
     EXHIBIT F; SARASOTA POLICE DEPARTMENT REPORT …...…..….…………. 34
9

10   EXHIBIT G; VETERANS AFFAIRS DISABILITY RATING ….....…..….…………. 36

11        1. JURISDICTION TO HEAR THIS CASE
12
                a) 28 U.S.C. §1391
13
                b) Dispute involves Federal ADA Law [Per 1(a)]
14

15              c) Dispute involves a right in the United States Constitution [Per 1(a)]

16        2. PLAINTIFF IS ENTITLED TO A SUMMARY JUDGEMENT
17
                a) Fed.R.Civ.P. 56(a)
18
                b) Celotex Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d
19

20                 265 (1986)

21              c) Jeffery v. Sarasota White Sox, 64 F.3d 590, 593-94 (11th Cir. 1995)
22
                d) Clark v. Coats & Clark, Inc., 929 F.2d 604 (11th Cir.1991)
23
                e) D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998)
24

25

26

27
                                           PG. 2
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 3 of 23 PageID 3



1         3. PLAINTIFF IS ALLOWED TO NOTIFIY THE FEDERAL
2
             GOVERNMENT OF VIOLATIONS UNDER FEDERAL LAW; RE:
3
             FEDERAL WIRETAPPING LAWS
4

5               a) 5 U.S.C. 2302(b)(8)-(9), Pub.L. 101-12

6               b) Andrus v. Glover Constr. Co., 446 U.S. 608 (1980)
7
                c) Arena v. United States, 2000 WL 34014451 (U.S. Jun. 23, 2000)
8
                d) Brotherhood of Locomotive Firemen and Enginemen v. Bangor &
9

10                 Aroostock R.R. Co., 389 U.S. 327 (1967)

11              e) 18 U.S. Code § 2511
12
          4. PLAINTIFF IS ALLOWED TO BRING A COMPLAINT, FOR REFERRAL
13
             TO THE APPROPRIATE JUDICIAL DIVISION (STATE OR FEDERAL):
14

15           RE: FEDERAL TELECOMMUNICATIONS LAWS

16              a) Title 47 CFR (Telecommunications)
17
                b) 47 C.F.R. Part 9
18
                c) 5 U.S.C. 2302(b)(8)-(9), Pub.L. 101-12
19

20              d) The Wireless Communications and Public Safety Act of 1999 (911

21                 Act)
22
          5. CAUSE OF ACTION: DISCRIMINATION ON THE BASIS OF
23
             DISABILITY BY PUBLIC ACCOMMODATIONS AND IN COMMERCIAL
24

25              a) Department of Justice: 28 CFR Part 36

26              b) Americans with Disabilities Act of 1990, § 301
27
                                           PG. 3
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 4 of 23 PageID 4



1               c) 42 U.S.C. § 12181
2
                d) 28 CFR § 35.136(f)
3
                e) 28 CFR § 35.136(a)(1)(i)
4

5               f) 28 CFR § 35.136(b)(1)(i)(ii)

6         6. CAUSE OF ACTION: CIVIL RIGHTS: DISCRIMINATION BY REASON
7
             OF HANDICAP, DISABILITY, OR ILLNESS
8
                a) 28 CFR § 36.104
9

10              b) 42 U.S.C. § 12132.

11              c) 42 U.S.C. § 12181
12
                d) CAUSE OF ACTION: ACCOMMODATIONS IN GENERAL
13
                e) C.F.R. § 35.104
14

15              f) 42 U.S.C. § 12132.

16              g) Americans with Disabilities Act of 1990, § 301
17
                h) CAUSE OF ACTION: DISCRIMINATION IN GENERAL
18
                i) C.F.R. § 35.104 and § 36.104
19

20              j) 42 U.S.C. § 12132.

21              k) Americans with Disabilities Act of 1990, § 301
22
                l) 42 U.S.C. § 12181
23
          7. CAUSE OF ACTION: MISUSE OF 911 OR E911 SYSTEM AND
24
             VIOLATION OF WIRELESS COMMUNICATIONS AND PUBLIC
25           SAFETY ACT OF 1999 (911 ACT)

26              a) 47 C.F.R. Part 9
27
                                              PG. 4
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 5 of 23 PageID 5



1               b) Florida Statute 365.172(13)
2
                c) Florida Statute 775.082
3
                d) Florida Statute 775.083
4

5               e) Florida Statute 775.084

6               f) Florida Statute 934.03
7
          8. CAUSE OF ACTION: ENFORCEMENT OF OPERATING OUTSIDE OF
8            THE CORPORATE VEIL, REQUEST TO PIERCE CORPORATE VEIL
9
                a) Broward Marine, Inc. v. S/V Zeus, No. 05-23105 CIVOSULLIVAN,
10
                   2010 WL 427496 (S.D. Fla. Feb. 1, 2010)
11

12
                b) Ocala Breeders’ Sales Co. v. Hialeah, Inc., 735 So. 2d 542 (Fla. 3d

13                 DCA 1999)
14
                c) United States v. Ramirez–Chilel, 289 F.3d 744, 749 (11th Cir.2002)
15
                d) City of New York v. Ocean World, S.A., 12 So.3d 788, 792 (Fla. 4th
16

17                 DCA 2009)

18              e) Seabra v. Int'l Specialty Imports, Inc., 869 So.2d 732, 734 (Fla. 4th
19
                   DCA 2004)
20
                f) The Huff Alternative Fund, L.P. v. Latin Food Group, Inc. 2015 WL
21

22                 849195, *6, Fla.Cir.Ct.

23              g) Papa John's Intern., Inc. v. Cosentino 2004 WL 5669306, *5669306,
24
                   Fla.Cir.Ct.
25

26

27
                                             PG. 5
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 6 of 23 PageID 6



1         9. ENTITLEMENT TO INJUNCTIVE RELIEF
2
                a) Federal Rule 65
3
                b) Rule 65(d)(2)(A) or (B)
4

5               c) 28 U.S.C. §2361

6               d) 28 U.S.C. §2284
7
                e) Russell v. Farley (1881) 105 U.S. 433, 466
8
                f) 42 U.S.C. § 12206
9

10              g) Winter v. Natural Resources Defense Council, Inc, 555 U.S. 7

11                 (2008)
12
          10. ENITLEMENT TO PUNITIVE DAMAGES
13
                a) 42 U.S.C.A. § 1981a(a)(1)
14

15              b) 42 U.S.C.A. § 1981a(b)(2)

16              c) Americans with Disabilities Act of 1990 § 2 et seq
17
                d) 42 U.S.C.A. § 12101 et seq
18
                e) Pennsylvania Rd. Co. v. Transport Workers Union, 278 F.2d 693,
19

20                 694 (3d Cir. 1960)

21              f) Arvida Corp. v. Sugarman, 259 F.2d 428, 429 (2d Cir. 1958)
22
                g) Lummus Co. v. Commonwealth Oil Ref. Co., Inc., 297 F.2d 80, 83
23
                   (2d Cir. 1961), cert. denied, 368 U.S. 986 (1962)
24

25              h) Matter of Vuitton et Fils S.A., 606 F.2d 1 (2d Cir.1979)

26              i) Vuitton v. White, 945 F.2d 569 (3d Cir.1991)
27
                                             PG. 6
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 7 of 23 PageID 7



1               j) Pacific Mut. Life Ins. Co. v Haslip (1991) 499 US 1, 22, 113 L Ed 2d
2
                   1, 22, 111 S Ct 1032
3
             FACTUAL INFORMATION ON PLAINTIFFS’ DISABILITY
4

5         1. Plaintiff has a 30% disability rating from the Department of Veterans

6            Affairs [EXHIBIT G].
7
          2. Plaintiff obtained, prior to the event on 01 March 2021, a service animal
8
             recommendation from his Primary Psychologist at James A. Haley
9

10           Veterans Hospital.

11        3. Plaintiff obtained, prior to the event on 01 March 2021, a 3rd
12
             party/independent review of Plaintiff’s diagnosis and need for a service
13
             animal.
14

15        4. Plaintiff obtained, prior to the event of 1 March 2021, an approval from

16           Plaintiffs primary resident leasing’s 3rd party animal compliance
17
             department, for a service animal.
18
             FACTUAL INFORMATION ON DEFENDANT’S BUSINESS
19

20        1. Lynches Pub & Grill is located at 19 North Boulevard of Presidents,

21           Sarasota, Florida 34236 (Armands Circle) and is a place of public
22
             accommodation; commonly known as a bar and restaurant.
23
          2. All Defendants have a business registered at this location or are shown to
24

25           be owners, lease holders, or having an interest in the businesses at this

26           location. [EXHIBIT C]
27
                                            PG. 7
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 8 of 23 PageID 8



1

2

3
                                  NATURE OF ACTION
4

5           This is an action under the American with Disabilities Act. Title III,
6
      which makes it clear that service animals are allowed in facilities that require
7
      public accommodations. Lynches Pub & Grill is located at 19 North Boulevard
8

9     of Presidents, Sarasota, Florida 34236 (Armands Circle) is registered as a

10    seating bar and restaurant with an active liquor, beer, and food license.
11
            Under Title III, a service animal must be allowed to accompany the
12

13    handler to any place in the building or facility where members of the public,

14    program participants, customers, or clients are allowed. When a person with a
15
      service animal enters a public facility or place of public accommodation, the
16
      person cannot be asked about the nature or extent of his disability or denied
17

18    service based upon bringing a service animal in.

19
            Plaintiff was denied access and services based solely upon brining a
20
      service animal into the establishment and the threat of arrest, incarceration,
21

22
      and trespass was used to induce Plaintiff from educating the owner of Lynches

23    Pub & Grill of Federal ADA law.
24
            During this encounter, Defendants misused the 911/E911/Emergency
25
      System in order to intimidate Plaintiff to cease showing Defendants ADA law,
26

27
                                            PG. 8
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 9 of 23 PageID 9



1      Plaintiff’s documentation, and animals’ documentation. As commonly known,
2
       the 911 system in Florida, County of Sarasota, City of Sarasota must be used
3
       solely for emergency communications by the public. Any person who accesses
4

5      the number 911 for the purpose of making a false alarm or complaint or

6      reporting false information that could result in the emergency response of any
7
       public safety agency; any person who knowingly uses or attempts to use such
8
       service for a purpose other than obtaining public safety assistance, commits a
9

10     crime in the State of Florida, with varying degrees and severities.

11
             The abuse of the 911/E911/Emergency Call System would include the
12
       possible misuse, abuse, and interruption of a local provider complying with The
13

14     Wireless Communications and Public Safety Act of 1999 (911 Act) or causing

15     possible future damages to those providers through discovery and
16
       unintentional non-compliance cause by a 3rd party user. Protection of private
17
       conversations is also covered under 18 U.S. Code § 511 where someone
18

19     intentionally intercepts, endeavors to intercept, or procures any other person to

20     intercept or endeavor to intercept, any wire, oral, or electronic communication.
21
                               JURISDICTION & PARTIES
22
           Defendants BURNS DEVELOPMENT COMPANY, LLC; BURNS, JASON
23

24   (INDIVDIUAL); CHARBONNET ADVISORY COMPANY, LLC; HEARN, ROBERT

25   A.; HEARN, LORIS A; DANIELLO, DAVID S.; DANIELLO, DEBRA, are either
26
     residents or their places of business are located in FLORIDA’S MIDDLE
27
                                             PG. 9
28
        COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 10 of 23 PageID 10



1    DISTRICT, specifically 19 North Boulevard of Presidents, Sarasota, Florida 34236
2
     (Armands Circle), Sarasota County; [EXHIBIT C] All events giving rise to this
3
     incident took place in THE MIDDLE DISTRICT OF FLORIDA, S19 North
4

5    Boulevard of Presidents, Sarasota, Florida 34236 (Armands Circle), Therefore,

6    jurisdiction of this court is proper.
7
                                  FACTUAL ALLEGATIONS
8
            On 01 March 2021, at approximately 2122, Plaintiff entered Lynches Pub &
9

10   Grill located at 19 North Boulevard of Presidents, Sarasota, Florida 34236

11   (Armands Circle). Upon entry, Plaintiff’s guest sat a table to Plaintiff’s left and
12
     Plaintiff was standing in line to use the restroom. The bartender at the time, which
13
     is an unknown female, asked about the Plaintiff’s service animal and Plaintiff
14

15   explained the dog was a licensed service animal.

16          Unnamed bartended then approached, at the time an unknown individual, to
17
     check about the service animals’ status. Immediately after that, an individual
18
     presented to Plaintiff stating he was the owner of the establishment, and Plaintiff
19

20   promptly provided identification for the service animal showing it was a licensed,

21   validated service animal, and the identification had a website that the owner could
22
     check and validate the service animals’ certifications, to include the owner’s 3rd
23
     party evaluation for a service animal.
24

25          The owner asked what my condition was, “why I needed it.” This is in direct

26   violation of 28 CFR § 35.136(f), which clearly states; “A public entity shall not ask
27
                                              PG. 10
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 11 of 23 PageID 11



1    about the nature or extent of a person's disability but may make two inquiries to
2
     determine whether an animal qualifies as a service animal.”
3
            Plaintiff started to explain that the service animal was for mental health
4

5    reasons and began to explain what service animals do for certain conditions, in an

6    attempt to educate, versus dictate, to the owner. The moment the Plaintiff said
7
     “PTSD”, the Owner quickly stated that “mental health is not a qualifying disability
8
     “and aggressively told Plaintiff to “get out of his business”. This is in direct violation
9

10   of 28 CFR § 35.136(a)(1)(i); “A physical or mental impairment that substantially

11   limits one or more of the major life activities of such individual,” and 28 CFR §
12
     35.136(b)(1)(i)(ii) “Any physiological disorder or condition, cosmetic disfigurement,
13
     or anatomical loss affecting one or more body systems, such as: neurological,
14

15   musculoskeletal, special sense organs, respiratory (including speech organs),

16   cardiovascular, reproductive, digestive, genitourinary, immune, circulatory, hemic,
17
     lymphatic, skin, and endocrine; or any mental or psychological disorder such as
18
     intellectual disability, organic brain syndrome, emotional or mental illness, and
19

20   specific learning disability.”

21          The owner not only asked an illegal question but never allowed the Plaintiff
22
     to explain what the animal is trained to do, which further shows a blatant disregard
23
     to ADA law and a clear biased against those with disabilities.
24

25          Owner further stated the service animals ID card was not legitimate, he

26   stated it was “invalid” and insisted on handing the card back to the Plaintiff.
27
                                               PG. 11
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 12 of 23 PageID 12



1    Plaintiff then stood semi-silent, and then was forced to try to calm the situation as
2
     the owner became overly aggressive, angry with Plaintiff, and due to the Plaintiff
3
     opposing the owners view over the direct violation of ADA law, and Plaintiff tried to
4

5    deescalate the situation by explaining ADA Law.

6            Owner continually refused to identify himself, via name or business card,
7
     after multiple requests and simply said he was going to call the police. This was a
8
     clear attempt to hide his identity, intimidate the Plaintiff, but he presented himself
9

10   as the owner and he fits the description of online reviews. Work records and

11   security footage should be sufficient to ID Jason Burns.
12
             Plaintiff was looking up the Department of Veterans Affairs Psychology
13
     letter, 3rd Party independent Psychology letter, Service Animals Official Certificate,
14

15   and Residential Approval Letter for a Service Animal in order to validate the

16   service animals’ authenticity but the owner then became incredibly
17
     angry/aggressive and refused to look at any documentation and ordered Plaintiff to
18
     leave due to bringing in a service animal.
19

20           Plaintiff was shocked by the owner’s behavior and owner stated he was

21   “calling the police” to which Plaintiff was further confused and doubted an owner
22
     would call the police when they are violating Federal Law. Plaintiff then agreed
23
     that calling Sarasota Police would be appropriate for documentation purposes.
24

25   Plaintiff left premises peacefully and waited for the Sarasota Police several stores

26   down.
27
                                              PG. 12
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 13 of 23 PageID 13



1           Sarasota Police Department conducted a full investigation of the events,
2
     including the issuance of a case number #21-01633 [EXHIBIT F]. This police report
3
     clearly corroborates Plaintiff’s complaint as an independent 3rd party who is a
4

5    representative of the Courts.

6           After Sarasota Police Department concluded their investigation, they did not
7
     trespass Plaintiff, did not issue any written or verbal warnings, and did not
8
     reprimand Plaintiff in any way; this was in direct conflict with the owner’s demand,
9

10   which now was a clear attempt to cover up the Defendants illegal behavior under

11   the “color of law.”
12
                     FACTUAL ALLIGATIONS & CAUSE OF ACTION
13
                                FIRST CAUSE OF ACTION
14

15        Discrimination on the Basis of Disability by Public Accommodations and in

16                                   Commercial Facilities
17
            On 01 March 2021, owner Jason Burns denied Plaintiff service based upon
18
     bringing a service animal into Lynches Pub & Grill located at 19 North Boulevard of
19

20   Presidents, Sarasota, Florida 34236 (Armands Circle).

21          The service animal had a Service Animal identification on her collar, owner
22
     was provided a canine service animal identification, and was offered additional
23
     information to validate the service animals’ status.
24

25          Owner refused to review any documentation, became very agitated, and told

26   Plaintiff to leave the premises based solely upon bringing a service animal in.
27
                                             PG. 13
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 14 of 23 PageID 14



1          After several attempts, in a very calm fashion by the Plaintiff, the owner
2
     refused to review any additional documentation verifying the service animals’
3
     status. Owner went further to insist to not look at the service animals ID or do any
4

5    internet research on the service animals ID, which was offered to the owner; this

6    includes a web lookup information on the service animals ID card. [EXHIBIT D]
7
     Understanding Federal ADA exclusion criteria, the Plaintiffs service animal was
8
     not out of control and the animal is housebroken. There were no incidences of the
9

10   animal losing its bowels or bladder at the Defendants property.

11         Plaintiff feels the burden under Rule 56(a), the burden of production shifts
12
     and the nonmoving party “must do more than simply show that there is some
13
     metaphysical doubt as to the material facts.” Matsushita Electronic Industrial Co. v.
14

15   Zenith Radio Corp.., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). “A

16   party asserting that a fact cannot be or is genuinely disputed must support the
17
     assertion by citing to particular parts of materials in the record ... or showing that
18
     the materials cited do not establish the absence or presence of a genuine dispute, or
19

20   that an adverse party cannot produce admissible evidence to support the

21   fact.” Fed.R.Civ.P. 56(c)(1)(A) & (B).
22
           After an investigation of the facts, Sarasota Police refused to trespass
23
     Plaintiff due to the responding officers reviewing Plaintiff’s documentation showing
24

25   the animal was an authentic service animal. Defendant’s representative/owner

26   could have easily assessed the same documentation, without trying to have Plaintiff
27
                                              PG. 14
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 15 of 23 PageID 15



1    arrested or trespassed, but chose to escalate the event and insisted on calling
2
     Sarasota PD versus simply looking at easily authenticable documentation.
3
           Preemptively, the Plaintiff rejects Defendant possible argument that Plaintiff
4

5    has no standing because this “entire lawsuit is a sham.” (42 U.S.C. § 12101(a)(6))

6    Defendant bases this argument on video evidence that can be made available upon
7
     discovery and Sarasota Police Department Report #21-011633 [EXHIBIT F];
8
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202
9

10   (1986) (“credibility determinations, the weighing of evidence and the drawing of

11   legitimate inferences from the facts are jury functions.”); Rollins v. TechSouth,
12
     Inc., 833 F.2d 1525, 1531 (11th Cir.1987) (on a summary judgment motion, the
13
     court may not weigh the credibility of the parties); Delvalle v. Sanchez, 170
14

15   F.Supp.2d 1254, 1279 n. 27 (S.D.Fla.2001) (credibility determinations are improper

16   for a judge to make when considering evidence on a motion for summary judgment).
17
                               SECOND CAUSE OF ACTION
18
          Civil Rights: Discrimination by Reason of Handicap, Disability, or Illness
19

20
           Defendants failed to make a reasonable accommodation by allowing Plaintiff
21

22   to order food or beverage at their establishment. Standing for this Action is the

23   injury of public humiliation, violation of Title III of the Americans with Disabilities
24
     Act, which was a direct result of the Defendant’s actions, and a favorable ruling will
25
     be necessary to correct the Defendant’s blatant disregard for Federal Law.
26

27
                                              PG. 15
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 16 of 23 PageID 16



1                                THIRD CAUSE OF ACTION
2
                                  Accommodations in General
3

4
           Failure of the Defendant’s affirmative obligation to make reasonable
5
     accommodations for disabled individuals. Defendants made no reasonable
6
     accommodation but instead called Sarasota Police Department to have Plaintiff
7

8    incarcerated, cited, and/or trespassed for asserting constitutional rights and
9
     attempting to educate the owner of Federal ADA law.
10

11                              FOURTH CAUSE OF ACTION
12
                                   Discrimination in General
13
           Defendant discriminated Plaintiff based upon his mental illness disability by
14

15   dismissing it and stating that it “was not a valid disability”. Owner also refused to

16   look at any documentation that gave validation to the service animal and the
17
     Plaintiffs’ disability. This is not only operating outside of commonly accepted
18
     business practices but lends itself to having the company’s corporate veil pierced
19

20   under case law.

21                               FIFTH CAUSE OF ACTION
22
                                 Misuse of 911 or E911 System
23
           Owner called Sarasota Police Department in an attempt to have Plaintiff
24

25   possibly arrested, fined, cited, or at the least trespassed for bringing a service

26   animal into the establishment, asserting constitution rights, and attempting to
27
                                              PG. 16
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 17 of 23 PageID 17



1    educate the owner of Federal ADA law. This is in direct violation of Federal and
2
     State Law as it pertains to the misuse of the 911/E911 and Emergency
3
     Communication Systems.
4

5                                SIXTH CAUSE OF ACTION

6                           Operating Outside of the Corporate Veil
7
            Under Broward Marine, Inc. v. S/V Zeus, No. 05-23105 CIVOSULLIVAN,
8
     2010 WL 427496 (S.D. Fla. Feb. 1, 2010); The corporations dominate shareholder,
9

10   Mr. Jason Burn, acted in bad faith, under the veil of his corporation’s protection and

11   liability insurance, and openly defied federal law, not once, but multiple times as
12
     shown in EXHBIT A. As he is clearly not the sole owner of the property, he acted
13
     unilaterally and ultimately placed his partners at risk. This is clearly outside of
14

15   how a reasonable person, business partner, and business owner should act and

16   respect the rule of law and how it applies.
17
                              SEVENTH CAUSE OF ACTION
18
                            Injunctive Relief under Federal Rule 65
19

20         For a preliminary injunction, and a possible permanent injunction for non-

21   compliance, all enjoining defendants, and each of them, and their agents, servants,
22
     and employees, and all persons acting under, in concert with, or for them:
23
           a) Operating their normal business without Department of Justice training
24

25             in regard to ADA Law.

26         b) Certificates of completion being placed in each employee’s file
27
                                              PG. 17
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 18 of 23 PageID 18



1          c) All certificates of competition being filed with the courts.
2
           d) Conspicuous and clear placement to the general public, inside and outside
3
                  of their business, that outlines the ADA law and the rights bestowed to
4

5                 those who are protected by the ADA Law.

6          In Winter v. Natural Resources Defense Council, Inc, 555 U.S. 7 (2008), the
7
        Supreme Court described the balancing test for whether a preliminary
8
        injunction is appropriate. A court needs to examine whether:
9

10         i.        The plaintiff is likely to succeed on the merits;

11         ii.       Whether the plaintiff is likely to suffer irreparable harm without the
12
                     injunction;
13
           iii.      Whether the balance of equities and hardships is in the plaintiff's
14

15                   favor, and;

16         iv.       Whether an injunction is in the public interest.
17
                     As it pertains to the above:
18
                           a. The Plaintiff has an extremely high likelihood of prevailing
19

20                             on the merits of this case;

21                         b. Harm has already been endured/caused by Defendants;
22
                           c. Equity is in the Plaintiffs favor;
23
                           d. The injunction is clearly in the public’s interests, especially
24

25                             those with disabilities and service animals.

26

27
                                                 PG. 18
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 19 of 23 PageID 19



1                                   PUNITIVE DAMAGES
2
            The conduct of Defendants described above is egregious. Defendants’ conduct
3
     demonstrates a reckless disregard for Federal ADA law and a conscious disregard
4

5    for people with disabilities. The acts and omissions described above were willful and

6    performed with actual or implied malice.
7
            Punitive and exemplary damages are therefore appropriate and should be
8
     imposed in this instance. Attached is [EXHIBIT A], from a simple search engine
9

10   search, that shows the owner has previously engaged in malicious behavior to his

11   customers, to include denial of other Veteran Owned service animals; “Malice”
12
     supporting an award of punitive damages for violation of the ADA means an intent
13
     to harm. 42 U.S.C.A. §§ 1981a(a)(2), 1981a(b)(1); Americans with Disabilities Act of
14

15   1990 § 2 et seq., 42 U.S.C.A. § 12101 et seq. As such, after Plaintiff made several

16   attempts to show Defendant Jason Burn (Owner) additional documentation, to
17
     which he refused to see, Jason Burn (Owner) acted in a reckless way towards ADA
18
     law.
19

20                Plaintiff understands that a Defendant's negligence toward the

21   Plaintiff's civil rights is not enough to sustain an award for punitive damages for
22
     violation of those rights; instead, the warranting punitive damages is one where the
23
     defendant acts in the face of a perceived risk that its actions will violate federal
24

25   law. 42 U.S.C.A. §§ 1981a(a)(2), 1981a(b)(1). Plaintiff made several attempts to

26   educate Defendant on his actions, including showing him documentation [EXHIBIT
27
                                               PG. 19
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 20 of 23 PageID 20



1    D] and Federal Law, but Defendant Jason Burn refused to listen, review any
2
     documentation, or realize his actions were in violation of Federal Law after several
3
     attempts to discuss those laws and show him those laws. Instead, Defendant’s
4

5    response was to call Sarasota Police to have Plaintiff incarcerated, cited, fined, and

6    or trespassed.
7
           This is case of repeated behavior and pure disregard of Federal ADA Law.
8
     Punitive damages may be awarded in cases to punish past misconduct and to deter
9

10   future misconduct. This is clearly a situation where punitive damages would be

11   appropriate. In Pacific Mut. Life Ins. Co. v Haslip (1991) 499 US 1, 22, 113 L Ed 2d
12
     1, 22, 111 S Ct 1032, the U.S. Supreme Court found that punitive damages of four
13
     times the amount of actual damages were within reason.
14

15                                SUMMARY JUDGEMENT

16         The Court may grant summary judgment “if the movant shows that there is
17
     no genuine dispute as to any material fact and the movant is entitled to judgment
18
     as a matter of law.” Fed.R.Civ.P. 56(a). Video and Audio evidence from Defendant’s
19

20   retail location and Police report, from the Sarasota Police Department, clearly

21   validates the Plaintiffs complaint by an independent 3rd party, which is a
22
     representative of the Courts.
23
           Defendants reportedly has an audio and visual system, both internal and
24

25   external of the business, which will be called into evidence upon a jury trial or to

26   substantiate a summary judgement. Defendants will fail to prove Plaintiff’s animal
27
                                              PG. 20
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 21 of 23 PageID 21



1    was out of control, not house broken, Plaintiff was “intoxicated” and ultimately the
2
     facts will show the Plaintiff was denied service for bringing a service animal into
3
     their establishment, for a mental health disability, and the owner refused the
4

5    Plaintiff service, citing mental health as not a recognized disability which is in

6    direct violation of 28 CFR § 35.136(g) which states; “Individuals with disabilities
7
     shall be permitted to be accompanied by their service animals in all areas of a public
8
     entity's facilities where members of the public, participants in services, programs or
9

10   activities, or invitees, as relevant, are allowed to go.”

11                                       JURY DEMAND
12
            Plaintiff requests a jury trial for all issues triable by a jury if Summary
13
     Judgement is not granted.
14

15                                   PRAYER FOR RELIEF

16   WHEREFORE, Plaintiff respectfully prays for a judgment against Defendants as
17
     follows:
18
        1. Immediate suspension of all liquor, beer, and wine licenses until Defendants
19

20          undergo Department of Justice approved ADA training, that training

21          certificates are placed into each Defendant’s employee files, and all
22
            employees of Lynches Pub & Grill would undergo the same training.
23
        2. Compel Defendant’s to immediately, and conspicuously, post all appropriate
24

25          ADA service animal law in the front of their establishment and train all

26          employees on DOJ approved ADA compliance law, and that training be
27
                                                PG. 21
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 22 of 23 PageID 22



1          placed in the employee’s training “folder” (electronic or physical) until case
2
           resolution, under 42 U.S.C. § 12206.
3
        3. Summary Judgement for Plaintiff.
4

5       4. Referral to the appropriate authorities for the investigation of Defendant

6          Jason Burns for misuse of the 911/E911 system, to include Federal Law
7
           under The Wireless Communications and Public Safety Act of 1999 (911 Act).
8
        5. Referral to the appropriate authorities to investigate the accusation that
9

10         Defendants, via Lynches Pub & Grill, is audio recording without two party

11         consent as required under Florida Statue 934.03 and the Public Safety Act of
12
           1999 (911 Act) as shown in [EXHIBIT B].
13
        6. Compensatory damages according to proof at trial, or summary judgement, in
14

15         the amount of $12,500.00..

16      7. Jason Burns, $5,000.00 as an individual.
17
        8. Attorneys’ fees for this lawsuit, with interest, when retained at Jury Trial.
18
        9. If mediation or arbitration is required, Defendant pays all associated fees.
19

20      10. Punitive damages in the amount of 4 times that of awarded damages or as

21         the jury and/or court deems appropriate.
22
        11. 8 (Eight) hours of community service by all owners and employees of Lynches
23
           Pub & Grill, to be served with the Department of Veterans Affairs Service
24

25         Animal Division, and or a related charity associated with the Department of

26         Veterans Affairs. Direct animal and service owner interaction required.
27
                                             PG. 22
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
     Case 8:21-cv-00660-SDM-TGW Document 1 Filed 03/19/21 Page 23 of 23 PageID 23



1       12. Written public apology, on the applicable website used to review Lynches Pub
2
           & Grill, to another veteran affected by being denied service due to a service
3
           animal accompanying them, as shown in [EXHIBIT A].
4

5       13. $500.00 donation, by all Defendant’s, to James A Haley’s Veteran Hospital,

6          Prosthetic Department, to be allocated to Service Animal Supplies.
7
        14. $500.00 donation by all Defendant’s to Sarasota’s Police Department’s K-9
8
           Unit
9

10      15. All Court, Procedural, and Filing Costs.

11      16. Any other relief as the court deems appropriate.
12

13   RESPECTFULLY SUBMITTED this 19th Day of March 2021
14

15                                          Very Respectfully Submitted (V/R)

16                                          HUDDLESTON, JIMMY R.
17

18
                                            By: s/ J.R. Huddleston
19
                                            Jimmy Huddleston
20                                          1220 E. Cumberland Ave
                                            Ste 101
21                                          Tampa, FL 33602
22
                                            Pro Se
23

24

25

26

27
                                             PG. 23
28
         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR INJUNCTIVE RELIEF
